Title: From Benjamin Walker to Edward Hand, 14 February 1783
From: Walker, Benjamin
To: Hand, Edward


                        
                            Sir
                            Head Quarters 14 feby 1783
                        
                        The Commander in Chief has reced information that some Waggons are on the road to Camp—laden with money for
                            the Army—they were Escorted by a Guard from Philadelphia to Pompton—where a Guard of twenty men took charge of them
                            & was to bring them to Ringwood, if possible this Evening. 
                        His Excellency desires that for the farther Security of the Treasure a Guard of a Captain & fifty Men
                            may be detached immediately to Relieve Genl Hazens Guard & Escort the Waggons to Camp.
                            I am &c.
                        
                            B.W.
                        
                    